Citation Nr: 0202554	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  02-01 899	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals committed clear and 
unmistakable error in an October 11, 1989 decision to deny an 
increased rating in excess of 10 percent for lumbosacral 
strain.


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from July 1985 to 
July 1986.  This matter comes before the Board of Veterans' 
Appeals (hereinafter Board) as the result of a decision by 
the Board issued on October 11, 1989.  In correspondence 
received in January 2002, the moving party claimed clear and 
unmistakable error in the Board's October 11, 1989 decision.


FINDING OF FACT

The October 11, 1989 Board decision was adequately supported 
by the evidence then of record, and was not undebatably 
erroneous.


CONCLUSION OF LAW

The October 11, 1989 Board decision, which granted an 
increased rating of 10 percent, but no more, for service-
connected lumbosacral strain, is not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. 
§§ 20.1400, 20.1403 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of clear and unmistakable error.  A claim requesting 
review under this statute may be filed at any time after the 
underlying decision is made.  Pursuant to an opinion of the 
Department of Veterans Affairs (hereinafter VA) General 
Counsel, the Board's new authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  VAOPGCPREC 1-98, 63 Fed. Reg. 
31263 (1998); see also 38 C.F.R. § 20.1400.

A claim of clear and unmistakable error is a collateral 
attack on a prior final RO or Board decision.  Hayre v. West, 
188 F.3d 1327, 1333 (Fed. Cir. 1999), citing Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999).  A final Board decision is a 
condition precedent to review for clear and unmistakable 
error under 38 U.S.C.A. § 7111.  A final decision is defined 
by regulation as one which was appealable under Chapter 72 of 
Title 38, United States Code, or which would have been so 
appealable if such provision had been in effect of the time 
of the decision.  38 C.F.R. § 20.1401(a).  By operation of 38 
U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 2001), decisions 
of the Board are final.  Under 38 U.S.C.A. § 7266 (West 1991 
& Supp. 2001), a decision of the Board is appealable to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court) within 120 days from the date of mailing 
of notice of the decision, provided that a notice of 
disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
Moving Party in this case, did not appeal the October 1989 
Board decision to the Court; thus, that decision became 
final.

Finality, however, may be vitiated in cases of grave 
procedural error.  Hayre, at 1334 (where there is a breach of 
the duty to assist in which VA fails to obtain pertinent 
service medical records specifically requested by the 
claimant and fails to provide the claimant with notice 
explaining the deficiency, the claim does not become final 
for purposes of appeal); see also Tablazon v. Brown, 8 Vet. 
App. 359, 361 (1995); cf. Tetro v. West, 14 Vet. App. 100 
(2000) (Board's failure to obtain Social Security 
Administration records does not vitiate finality of the 
decision).  In this case, the veteran is contending that the 
Board failed to properly apply 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  However, this is not the type of error that 
vitiates the finality of a decision.  See Sutton v. Brown, 9 
Vet. App. 553, 566 (1996) (discussing and applying VA 
procedural protections and remanding for "Board to consider 
and discuss . . . whether the veteran had been given adequate 
notice of the need to present argument and further evidence 
on the merits of his claim and an adequate opportunity to 
appear at a hearing"); Archbold v. Brown, 9 Vet. App. 124, 
129 (1996) (fundamental right to receive appellate rights and 
statement of the case); Curry v. Brown, 7 Vet. App. 59, 66-67 
(1994) (discussing and applying VA fair process principles 
and announcing fair process rules); Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993) (holding that VA claimants must be 
afforded "full benefits of . . . procedural safeguards" 
afforded by statutory and regulatory provisions establishing 
"extensive procedural requirements to ensure a claimant's 
rights to full and fair assistance and adjudication in the VA 
claims adjudication process"). There is no claim that the 
Board failed to obtain service medical records or any 
Federally controlled records and no "grave procedural 
error" is otherwise shown.  

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  38 U.S.C.A. § 7111; 38 
C.F.R. § 20.1400.  If evidence establishes the error, the 
prior decision shall be reversed or revised.  Id.  A request 
for revision of a Board decision based on clear and 
unmistakable error may be instituted by the Board on its own 
motion or upon request of the claimant.  Id. 

In the implementing regulation, clear and unmistakable error 
is defined as

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

38 C.F.R. § 20.1403(a).

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b).  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have been 
an error in the Board's adjudication of the appeal which, had 
it not been made, would have manifestly changed the outcome 
when it was made.  38 C.F.R. § 20.1403(c).  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Id.  Examples of situations that are not clear and 
unmistakable error are: (1) a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) failure to fulfill the duty to assist; and (3) 
a disagreement as to how the facts were weighed or evaluated.   
38 C.F.R. § 20.1403(d).  Clear and unmistakable error does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In this case, the October 11, 1989, Board decision entered a 
finding of fact that manifestations of the veteran's service-
connected lumbosacral strain included characteristic low back 
pain, with objective findings including slight limitation of 
motion of the lumbar spine, and entered the conclusion of law 
that the schedular criteria for a disability rating of 10 
percent for lumbosacral strain had been met.  The Board 
included as bases for the decision that as the veteran 
complained of low back pain and there were clinical findings 
of slight limitation of motion of the lumbar spine, that the 
overall disability picture warranted a 10 percent evaluation.

The moving party has alleged that the October 11, 1989 Board 
decision contained clear and unmistakable error because it 
ignored and failed to apply, or failed to correctly apply, 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2001); that is, the 
Board failed to consider a 20 percent evaluation for his 
service-connected lumbosacral strain.  The moving party 
contends that there was medical evidence of record to 
demonstrate that the service-connected lumbosacral strain 
warranted a 20 percent disability rating.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1989), a 10 percent rating was warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating was provided for muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  Id.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1989), a 10 percent rating was warranted for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was assignable for moderate limitation of 
the lumbar spine.  Id. 

The evidence of record at the time of the October 11, 1989 
Board decision included the veteran's service medical 
records, VA medical records, private medical records, 
testimony from the veteran, and lay statements.  The service 
medical records reveal treatment for complaints relating to 
the low back in January 1986, with an assessment of 
mechanical low back pain.  In July 1986, the veteran 
complained of a sharp "pinching" pain in his back, which 
would become more acute if he rotated his trunk. There was 
pain on palpation of the lower back on the right side.  The 
assessment was low back pain of unknown etiology.  There were 
no findings of low back pain on the July 1986 service 
separation examination.

A VA examination conducted in September 1986, reported 
complaints of intermittent back pain, that was aggravated by 
standing, stooping, bending, and lifting.  The physical 
examination showed full range of motion of the dorsolumbar 
spine in all planes, without significant pain.  There was no 
paravertebral atrophy or spasm noted.  Straight leg raising 
was negative and deep tendon reflexes were equal and normal, 
bilaterally.  X-rays of the lumbosacral spine were 
interpreted as normal.  The diagnosis was lumbosacral strain.

A private chiropractic report dated in October 1986, noted a 
history of back pain in service and prior treatment with 
Motrin.  The veteran complained of pain at the time of the 
examination.  Range of motion was reported as normal except 
that 30 degrees of left lateral flexion produced stiffness.  
Digital palpation of the L4-5 spinous process and the left 
posterior/superior iliac spine was noted as tender.  There 
were muscle spasms of the paravertebral muscles.  Heel and 
toe walk and dermatome testing for the lower extremities were 
negative.  Bilateral patellar and Achilles reflexes were 
normal.  All other orthopedic and neurological checks were 
negative.

X-ray studies revealed a hyperlordotic lumbar curve, with 
indications of facet eburnation at the L3, L4, and L5 levels.  
There seemed to be less than normal disc spacing in those 
segments.  There was slight posteriority of L3 on L4 and L5 
on S1, that suggested possible foraminal encroachment of the 
neurological elements.  Sclerosing of the posterior joint 
facet was also indicative of possible aggravation and 
inflammation.  The diagnosis was a recurrent facet extension 
syndrome, complicated by instability of the lumbar spine due 
to the hyperlordotic condition.  It was opined that the 
veteran required care for this condition such as rest, 
possible physiological therapeutics, and mild chiropractic 
spinal adjustments.

The veteran provided testimony at a hearing at the RO in 
January 1987.  He testified that he incurred a back condition 
in service that was still symptomatic.

At a VA examination in March 1987, conducted by an 
orthopedist, the veteran reported pain, stiffness, and spasms 
in his back.  The stiffness varied in degree but was present 
to some extent at all times.  He reported losing no time from 
work, as a factory worker, during the past 12 months.  On 
examination, the veteran moved easily and had a normal gait.  
He walked well on his toes and heels, but complained of pain 
in the arch of his feet while heel walking.  He could reach 
within 4 inches of the floor on flexion, with good bending of 
the lumbar spine.  Extension and lateral bending were normal 
but there were subjective complaints of pain in the low back.  
Tenderness over the lumbar spine to very light pressure was 
reported.  There were no muscle spasms present.  Reflexes 
could not be obtained at the knees or ankles.  Babinski was 
negative.  Straight leg raising was to 80 degrees, with tight 
hamstrings.  X-rays of the lumbosacral spine showed a slight 
bowing of the lumbosacral spine to the left, otherwise the 
lumbosacral spine was unremarkable.  The diagnoses included a 
history of strain of the low back, varying in degree, and no 
evidence of nerve root irritation.

A September 1988 letter from a nurse at the veteran's place 
of employment indicated that the veteran had frequent 
complaints of lumbar pain; however she did not report whether 
any medication was dispensed.  

The veteran testified at hearing at the RO in December 1988, 
that he had tried to hide his back problems from his 
employer, but had to take time off from work due to his pain.  
He stated that he had missed seven days during 1988, and 
sought medication from the nurse at work when his back was 
painful.  He further testified that his repetitive bending at 
work caused him to have spasms.  He noted that his job 
required heavy lifting.  At the hearing, the veteran 
submitted a statement from the personnel director at his 
place of employment, which stated that the veteran had been 
absent a total of 10 unscheduled days from 1986 to 1988.  The 
statement indicated that 7 of the 10 days occurred in 1988, 
and that the absences, according to the veteran, were due to 
a back problem.

A VA examination conducted in December 1988, by an orthopedic 
consultant, reported tenderness over the left sacroiliac 
joint, with no evidence of paravertebral spasm or tenderness 
along the lumbosacral spine.  Forward flexion was to 80 
degrees and extension to 20 degrees.  There was excellent 
lateral rotation in bending.  Deep tendon reflexes in the 
lower extremities were noted as 2+ and symmetrical.  Motor 
and sensation were listed as intact.  The impression was 
history of chronic low back strain, with greatest tenderness 
over the left sacroiliac joint.

The veteran submitted additional statements in April and July 
1989, reporting manifestations of his back pain and indicated 
that he was going to terminate his employment because of 
increased back pain.  An undated letter from the veteran's 
mother stated that she had witnessed her son experiencing 
severe pain.

A statement from a private physician, identified as a family 
practitioner, dated in August 1989, indicated that the 
veteran had been examined in July 1989 for complaints of back 
pain.  There was point tenderness over the L5 spinous process 
that radiated to both sacroiliac joints, and significant 
muscle spasms.  Although the veteran stated that his legs 
would become weak, the distal neurological examination was 
unremarkable.  The veteran indicated that he could not 
fulfill his duties of pushing carts at work due to back pain.  
A diagnosis was not provided.

As to the degree of disability, which is the crux of the 
veteran's disagreement, there was evidence of record at the 
time of the Board's decision in October 1989, to the effect 
that manifestations of the service-connected lumbosacral 
strain, included slight limitation of motion of the lumbar 
spine and characteristic pain on motion.  The Board, as the 
adjudicator, weighed the clinical evidence of record and 
determined that the weight of the evidence indicated that a 
10 percent evaluation was warranted.  There was medical 
evidence of record at the time of the 1989 Board decision 
which supported the Board's conclusion.  The Board's reliance 
on this medical evidence in determining that the appropriate 
rating was a 10 percent disability evaluation was not error, 
and was not clear and unmistakable error.  

The moving party has offered essentially a disagreement with 
the way the evidence was weighed in the Board's October 11, 
1989 decision, contending that there was medical evidence of 
record to demonstrate that a 20 percent evaluation was 
warranted.  However, although there was some evidence of 
muscle spasm, it was not shown to be on extreme forward 
bending, nor was loss of lateral spine motion or moderate 
limitation of motion shown.  The evidence of muscle spasm was 
considered by the Board in the context of clinical findings 
of record that the veteran's lumbosacral strain warranted a 
10 percent disability evaluation.  The fact that there is 
some medical evidence of record that may support the 
veteran's claim does not, ipso facto, mean that that evidence 
is equal in weight to medical evidence against the claim so 
as to place the evidence in relative equipoise.  In this 
regard, the Board notes that the reports of muscle spasm were 
made by a private chiropractor and by a family practitioner.  
In contrast, 3 different VA orthopedic physicians failed to 
find any evidence of muscle spasm.  Clearly the Board placed 
more probative weight on these examiners' findings.  Thus, in 
this case, it is not indisputable that the relevant medical 
evidence showed muscle spasm on extreme forward bending, loss 
of unilateral lateral spine motion in the standing position 
or moderate limitation of motion of the lumbar spine.  A 
disagreement as to how the facts were weighed or evaluated 
cannot constitute clear and unmistakable error.  38 C.F.R. § 
20.1403(d).

For the reasons indicated, the Board finds that the evidence 
does not demonstrate that there was error which, had it not 
been made, would have manifestly changed the outcome of the 
Board's decision.  See 38 C.F.R. § 20.1403(c).  That is, 
given the facts available at the time, and the prevailing 
law, there was no undebatable error by the Board granting an 
increased rating to 10 percent, but no more, for lumbosacral 
strain.  The Board's omission of a discussion as to why the 
veteran was not entitled to an even higher rating, of 20 
percent or greater, likewise does not constitute clear and 
unmistakable error.  In the absence of the kind of error of 
fact or law which would compel a conclusion that the result 
would have been manifestly different but for the error, there 
is simply no basis upon which to find clear and unmistakable 
error in the Board's October 11, 1989 decision.  Therefore, 
the Board now finds that the October 11, 1989 Board decision 
was adequately supported by the evidence then of record, and 
was not undebatably erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. 
§§ 20.1400, 20.1403.


ORDER

The Board decision of October 11, 1989 did not commit clear 
and unmistakable error; accordingly, the motion is denied.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


